Exhibit 10.1

 

 

SECOND AMENDMENT

TO

AMENDED AND RESTATED OMNIBUS AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED OMNIBUS AGREEMENT (“Second
Amendment”), dated as of April 14, 2015 (the “Effective Date”) is entered into
by and among TransMontaigne LLC., a Delaware limited liability company and
formerly known as TransMontaigne Inc. (“TMG”), TransMontaigne GP L.L.C., a
Delaware limited liability company (the “General Partner”), TransMontaigne
Partners L.P., a Delaware limited partnership (the “Partnership”),
TransMontaigne Operating GP L.L.C., a Delaware limited liability company (the
“OLP GP”), and TransMontaigne Operating Company L.P., a Delaware limited
partnership (the “Operating Partnership”).  The above-named entities are
sometimes referred to in this Second Amendment each as a “Party” and
collectively as the “Parties.”

R E C I T A L S:

A.The Parties previously entered into the Amended and Restated Omnibus Agreement
dated as of December 31, 2007, but effective for all purposes as of January 1,
2008, as amended by the First Amendment to Amended and Restated Omnibus
Agreement as of July l6, 2013 (collectively, the “Original Agreement”).

B.The Parties desire to amend the Original Agreement in certain respects.

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1
DEFINITIONS AND CONSTRUCTION

 

1.1Defined Terms.  Capitalized terms and references used but not otherwise
defined in this Second Amendment have the respective meanings given to such
terms in the Original Agreement. 

1.2Headings.  All headings herein are intended solely for convenience of
reference and shall not affect the meaning or interpretation of the provisions
of this Second Amendment. 

1.3References.  Each reference in the Original Agreement to “this Restated
Agreement”, “herein” or words of like import referring to such Original
Agreement shall mean and be a reference to the Original Agreement, as amended by
this Second Amendment, and “thereunder”, “thereof” or words of like import shall
mean and be a reference to the Original Agreement, as amended by this Second
Amendment.  Any notices, requests, certificates and other documents executed and
delivered on or after the date hereof may refer to the Original Agreement
without making specific reference to this Second Amendment, but nevertheless all
such references shall mean the Original Agreement as amended by this Second
Amendment.  





--------------------------------------------------------------------------------

 

 

ARTICLE  2

AMENDMENT TO AGREEMENT

 

Section 2.1(b) of the Original Agreement is hereby amended and replaced, in its
entirety, to read as follows:

 

“(b)  Effective as of the date of the Second Amendment, during the Applicable
Period, the Compensation Committee and Conflicts Committee of the Partnership’s
General Partner shall approve the annual awards granted under the TransMontaigne
Services LLC Savings and Retention Plan or any similar successor plan (the
“Plan”) to employees performing services to or for the benefit of the
Partnership Group.  The aggregate amount of such awards shall be no less than
$1.5 million per year.  As awards are payable in accordance with the vesting and
payment schedule provided in the Plan, the Partnership shall have the option of
paying the awards either in cash or in the Partnership’s common units.  Payments
in cash or in the Partnership’s common units may be made to TransMontaigne
Services LLC, as the Plan administrator, for the benefit of the plan
participants or, alternatively, directly to the plan participants.”

 

ARTICLE 3

MISCELLANEOUS

 

3.1Effective Date.  This Second Amendment shall be effective as of Effective
Date.

3.2Scope of Second Amendment.  The Original Agreement is amended only as
expressly modified by this Second Amendment.  Except as expressly modified by
this Second Amendment, the terms of the Original Agreement remain unchanged, and
the Original Agreement is hereby ratified and confirmed by the Parties in all
respects.  In the event of any inconsistency between the terms of the Original
Agreement and this Second Amendment, this Second Amendment shall prevail to the
extent of such inconsistency.

3.3Representations and Warranties.  Each Party represents and warrants that this
Second Amendment has been duly authorized, executed and delivered by it and that
each of this Second Amendment and the Original Agreement constitutes its legal,
valid, binding and enforceable obligation, enforceable against it in accordance
with its terms, except to the extent such enforceability may be limited by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity.  

3.4No Waiver.  Except as expressly provided herein, the execution and delivery
of this Second Amendment shall not be deemed or construed to (i) constitute an
extension, modification or waiver of any term or condition of the Original
Agreement, (ii) give rise to any obligation on the part of any Party to extend,
modify or waive any term or condition of the Original Agreement, or (iii) be a
waiver by any Party of any of its rights under the Original Agreement, at law or
in equity.

3.5Reaffirmation.  Each Party hereby reaffirms each and every representation,
warranty, covenant, condition, obligation and provision set forth in the
Original Agreement, as modified hereby. 





--------------------------------------------------------------------------------

 

 

3.6Choice of Law.  This Second Amendment shall be subject to and governed by the
laws of the State of Colorado, excluding any conflicts of law, rule or principle
that might refer to the construction or interpretation of this Second Amendment
to the laws of another state. 

3.7Jurisdiction.  Each Party hereby submits to the jurisdiction of any state or
federal court in the State of Colorado and venue in Denver, Colorado (without
recourse to arbitration unless both Parties agree in writing), and to service of
process by certified mail, delivered to the Party at the most recent designated
address.  Each Party hereby irrevocably waives to the fullest extent permitted
by applicable law, any objection to personal jurisdiction, whether on grounds of
venue, residence or domicile.

3.8Waiver by Jury Trial.  Each Party further waives, to the fullest extent
permitted by Applicable Law, any right it may have to a trial by jury in respect
of any proceedings relating to this Second Amendment.

3.9Severability.  If any Article, Section or provision of this Second Amendment
shall be determined to be null and void, voidable or invalid by a court of
competent jurisdiction, then for such period that the same is void or invalid,
it shall be deemed to be deleted from this Second Amendment and the remaining
portions of this Second Amendment shall remain in full force and effect.

3.10Counterparts; Facsimile Signatures.  This Second Amendment may be executed
by the Parties in separate counterparts and delivered by electronic or facsimile
transmission or otherwise and all such counterparts shall together constitute
one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
Effective Date.

TRANSMONTAIGNE LLC

 

By:/s/ Frederick W. Boutin

Name:  Frederick W. Boutin

Title:  Chief Executive Officer

 

 

TRANSMONTAIGNE GP L.L.C.

 

By:/s/ Frederick W. Boutin

Name:  Frederick W. Boutin

Title:  Chief Executive Officer

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

By TransMontaigne GP L.L.C.

Its General Partner

 

By:/s/ Frederick W. Boutin

Name:  Frederick W. Boutin

Title:  Chief Executive Officer

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

By:/s/ Frederick W. Boutin

Name:  Frederick W. Boutin

Title:  Chief Executive Officer

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

By TransMontaigne Operating GP L.L.C.

Its General Partner

 

By:/s/ Frederick W. Boutin

Name:  Frederick W. Boutin

Title:  Chief Executive Officer

 

 

 

 

 



 

--------------------------------------------------------------------------------